April 21, 1908. The opinion of the Court was delivered by
The respondents, in their answer, assert the right of trial by jury.
They do not, however, deny the facts, which, it is alleged, constitute a nuisance, and as there are no facts in issue, such right is not properly before this Court for consideration.
It is the judgment of this Court, that the respondents be perpetually enjoined from maintaining, using and keeping said place, where persons are permitted to resort, for the purpose of drinking alcoholic liquors and beverages, and from permitting persons to resort to the said premises for the purpose of drinking alcoholic liquors and beverages.